DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 8/19/2021 have been considered by the examiner. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 11,117,172. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent case includes an additional step of removing a product from the membrane system. 
7.	Claims 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 11,117,172 in view of Kingma et al. (PG Pub U.S 2015/0175939).  
8.	Regarding claim 25, ‘172 fails to specifically teach wherein the concentration of hydrogen peroxide in the composition is reduced using an enzyme.  However, Kingma also teaches a method for cleaning membranes (abstract) wherein it is known to include an enzyme (para 0075) in order to improve the cleaning performance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of ‘172 to include an enzyme as taught by Kingma which thus reduces the concentration of the hydrogen peroxide in order to improve the cleaning performance.   
9.	Regarding claim 26, the present combination of ‘172 and Kingma teaches wherein the enzyme is a peroxidase enzyme (para 0075 of Kingma). 
10.	Claim 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 11,117,172 in view of Hogt et al. (PG Pub U.S 2007/0056904).
11.	Regarding claim 27, since Hogt teaches that the composition comprises one or more peroxide compounds not essentially hydrogen peroxide, wherein the peroxide compounds is 5 wt% or more (para 0010), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the concentration of hydrogen peroxide of ‘172 to be about 5% (w/w) or less in order to prepare the composition having a higher concentration of peroxide compounds other than hydrogen peroxide to achieve a more active composition.     
12.	Regarding claim 28, since Hogt teaches that the composition comprises one or more peroxide compounds not essentially hydrogen peroxide, wherein the peroxide compounds is at least 5 wt% or more (para 0010), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the concentration of hydrogen peroxide of ‘172 to be between about 4.5% (w/w) to about 0.001% (w/w) in order to prepare the composition having a higher concentration of peroxide compounds other than hydrogen peroxide to achieve a more active composition.     
13.	Regarding claim 29, since Hogt teaches that the composition comprises one or more peroxide compounds not essentially hydrogen peroxide, wherein the peroxide compounds is at least 5 wt% or more (para 0010), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the concentration of hydrogen peroxide of ‘172 to be between about 0% (w/w) to about 0.001% (w/w) in order to prepare the composition having a higher concentration of peroxide compounds other than hydrogen peroxide to achieve a more active composition.     
14.	Regarding claim 30, ‘172 fails to teach wherein the concentration of hydrogen peroxide is maintained for about 1 hour. However, Hogt teaches that it is known to dose the composition components at certain periods of time (para 0034) in order to achieve the desired concentration of compositional components.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the concentration of hydrogen peroxide to be maintained for about 1 hour as suggested by Hogt in order to achieve the desired concentration of compositional components. 
15.	Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 21 of U.S. Patent No. 11,117,172. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent includes an additional step of removing a product from the membrane system.
16.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 21 of U.S. Patent No. 11,117,172. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent includes an additional step of removing a product from the membrane system.
17.	Claims 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 11,117,172 in view of Hogt et al. (PG Pub U.S 2007/0056904).
18.	‘172 fails to teach the specifics of claim 33.  However, Hogt teaches wherein the formic acid and the hydrogen peroxide are contacted in the absence of a C2-C22 carboxylic acid (implicitly taught since not taught in Hogt) and the peroxyformic acid is the only peracid in the peroxyformic acid composition (para 0015-0016; one or more peroxide compound being performic acid reads on peroxyformic acid is the only peracid).  Thus, it would be obvious for ‘172 to include the formic acid and the hydrogen peroxide are contacted in the absence of a C2-C22 carboxylic acid and the peroxyformic acid is the only peracid in the peroxyformic acid composition as taught by Hogt in order to use the desired composition.  
19.	‘172 fails to teach the specifics of claim 34.  However, Hogt teaches wherein the formic acid and the hydrogen peroxide are contacted in the presence of a C2-C22 carboxylic acid (para 0015-0016 and 0047, acetic acid), and the peroxyformic acid composition comprises peroxyformic acid and a C2-C22 peroxycarboxylic acid (para 0015-0016, performic acid and peracetic acid).  Thus, it would be obvious for ‘172 to include wherein the formic acid and the hydrogen peroxide are contacted in the presence of a C2-C22 carboxylic acid, and the peroxyformic acid composition comprises peroxyformic acid and a C2-C22 peroxycarboxylic acid as taught by Hogt in order to use the desired composition.    
20.	Regarding claim 35, the present combination of ‘172 and Hogt teaches wherein the C2-C22 carboxylic acid is acetic acid (para 0015-0016 and 0047 of Hogt). 
21.	Regarding claim 36, the present combination of ‘172 and Hogt teaches wherein the C2-C22 peroxycarboxylic acid is peroxyacetic acid (para 0015-0016 of Hogt).  
22.	Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 11,117,172 in view of Salonen (EP 2609990 A1).
23.	Regarding claim 37, ‘172 fails to specifically teach wherein the contacting of the formic acid and the hydrogen peroxide is conducted in the presence of a catalyst.  However, Salonen also teaches a method for cleaning a membrane system wherein it is known to contact formic acid and hydrogen peroxide in the presence of a catalyst (para 0028) in order to timely create the composition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the formic acid and hydrogen peroxide to be conducted in the presence of catalyst as taught by Salonen in order to timely create the composition.   
24.	Regarding claim 38, the present combination of ‘172 and Salonen teaches wherein the catalyst is a mineral acid (para 0028 of Salonen).  
25.	Regarding claim 39, the present combination of ‘172 and Salonen teaches wherein the mineral acid is sulfuric acid (para 0028 of Salonen). 
26.	Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 11,117,172 in view of Hogt et al. (PG Pub U.S 2007/0056904).
27.	‘172 fails to teach the specifics of claim 40.  However, Hogt teaches wherein the peroxyformic acid composition further comprises an additional oxygen source (para 0015, percarbonate reads on oxygen source) in order to generate desired composition.  Thus, it would have been obvious for ‘172 to include an additional oxygen source as taught by Hogt in order to generate desired composition.    
28.	Regarding claim 41, the present combination of ‘172 and Hogt teaches wherein the additional oxygen source comprises a percarbonate (para 0015). 
29.	Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 21 of U.S. Patent No. 11,117,172. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent includes an additional step of removing a product from the membrane system.
30.	Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21 of U.S. Patent No. 11,117,172. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent includes an additional step of removing a product from the membrane system.

Claim Rejections - 35 USC § 103
31.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

32.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
33.	Claims 24, 27-36, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hogt et al. (PG Pub U.S 2007/0056904). 
34.	Regarding claim 24, Hogt teaches a method for cleaning a membrane system (abstract) comprising: contacting the membrane with a peroxyformic acid composition (para 0016, performic acid reads on peroxyformic acid) comprising peroxyformic acid, formic acid and hydrogen peroxide (para 0016, performic acid which is peroxyformic acid is known mixture of formic and hydrogen peroxide), and reducing the concentration of the hydrogen peroxide in the peroxyformic acid composition (para 0034-0039, dosing additional components reads on reducing the concentration of the hydrogen peroxide in the peroxyformic acid composition); wherein the peroxyformic acid composition is membrane compatible (para 0015-0016, implicitly taught) and does not damage the membrane as measured by a decrease in flux of the membrane (para 0043, implicitly taught if the composition is used, that the membrane will not be damaged). 
35.	Hogt fails to specifically teach removing microbial growth/ microorganisms and dissolving mineral deposits on the membrane.  However, since Hogt teaches cleaning the membrane and that the composition used is for decomposing biomass contamination (para 0014), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hogt to include removing microbial growth/ microorganisms and dissolving mineral deposits on the membrane in order to reuse the membrane for processing.   
36.	Regarding claim 27, since Hogt teaches that the composition comprises one or more peroxide compounds not essentially hydrogen peroxide, wherein the peroxide compounds is 5 wt% or more (para 0010), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the concentration of hydrogen peroxide to be about 5% (w/w) or less in order to prepare the composition having a higher concentration of peroxide compounds other than hydrogen peroxide to achieve a more active composition.     
37.	Regarding claim 28, since Hogt teaches that the composition comprises one or more peroxide compounds not essentially hydrogen peroxide, wherein the peroxide compounds is at least 5 wt% or more (para 0010), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the concentration of hydrogen peroxide to be between about 4.5% (w/w) to about 0.001% (w/w) in order to prepare the composition having a higher concentration of peroxide compounds other than hydrogen peroxide to achieve a more active composition.     
38.	Regarding claim 29, since Hogt teaches that the composition comprises one or more peroxide compounds not essentially hydrogen peroxide, wherein the peroxide compounds is at least 5 wt% or more (para 0010), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the concentration of hydrogen peroxide to be between about 0% (w/w) to about 0.001% (w/w) in order to prepare the composition having a higher concentration of peroxide compounds other than hydrogen peroxide to achieve a more active composition.     
39.	Regarding claim 30, Hogt fails to teach wherein the concentration of hydrogen peroxide is maintained for about 1 hour. However, Hogt teaches that it is known to dose the composition components at certain periods of time (para 0034) in order to achieve the desired concentration of compositional components.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the concentration of hydrogen peroxide is maintained for about 1 hour as suggested by Hogt in order to achieve the desired concentration of compositional components. 
40.	Regarding claim 31, Hogt teaches wherein the peroxyformic acid composition is generated in situ (para 0025). 
41.	Regarding claim 32, Hogt teaches wherein the peroxyformic acid composition is generate in situ by contacting the formic acid and the hydrogen peroxide to generate the peroxyformic acid (para 0016 and 0025, hydrogen peroxide mixed with precursor to form peracid such as performic acid reads on contacting the formic acid and the hydrogen peroxide to generate the peroxyformic acid). 
42.	Regarding claim 33, Hogt teaches wherein the formic acid and the hydrogen peroxide are contacted in the absence of a C2-C22 carboxylic acid (implicitly taught since not taught in Hogt) and the peroxyformic acid is the only peracid in the peroxyformic acid composition (para 0015-0016; one or more peroxide compound being performic acid reads on peroxyformic acid is the only peracid). 
43.	Regarding claim 34, Hogt teaches wherein the formic acid and the hydrogen peroxide are contacted in the presence of a C2-C22 carboxylic acid (para 0015-0016 and 0047, acetic acid), and the peroxyformic acid composition comprises peroxyformic acid and a C2-C22 peroxycarboxylic acid (para 0015-0016, performic acid and peracetic acid).  
44.	Regarding claim 35, Hogt teaches wherein the C2-C22 carboxylic acid is acetic acid (para 0015-0016 and 0047). 
45.	Regarding claim 36, Hogt wherein the C2-C22 peroxycarboxylic acid is peroxyacetic acid (para 0015-0016).  
46.	Regarding claim 40, Hogt teaches wherein the peroxyformic acid composition further comprises an additional oxygen source (para 0015, percarbonate reads on oxygen source). 
47.	Regarding claim 41, Hogt teaches wherein the additional oxygen source comprises a percarbonate (para 0015). 
48.	Regarding claim 42, Hogt teaches wherein the membrane is a reverse osmosis membrane (para 0035). 
49.	Regarding claim 43, Hogt teaches wherein the membrane comprises carbon (para 0035; polymer reads on carbon). 
50.	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hogt et al. (PG Pub U.S 2007/0056904) and further in view of Kingma et al. (PG Pub U.S 2015/0175939). 
51.	Regarding claim 25, although Hogt teaches reducing the concentration of the hydrogen peroxide by dosing other composition components (para 0034-0039), it fails to specifically teach wherein it is reduced using an enzyme.  However, Kingma also teaches a method for cleaning membranes (abstract) wherein it is known to include an enzyme (para 0075) in order to improve the cleaning performance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Hogt to include an enzyme as taught by Kingma which thus reduces the concentration of the hydrogen peroxide in order to improve the cleaning performance.   
52.	Regarding claim 26, the present combination of Hogt and Kingma teaches wherein the enzyme is a peroxidase enzyme (para 0075 of Kingma). 
53.	Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hogt et al. (PG Pub U.S 2007/0056904) and further in view of Salonen (EP 2609990 A1). 
54.	Regarding claim 37, Hogt fails to specifically teach wherein the contacting of the formic acid and the hydrogen peroxide is conducted in the presence of a catalyst.  However, Salonen also teaches a method for cleaning a membrane system wherein it is known to contact formic acid and hydrogen peroxide in the presence of a catalyst (para 0028) in order to timely create the composition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the formic acid and hydrogen peroxide to be conducted in the presence of catalyst as taught by Salonen in order to timely create the composition.   
55.	Regarding claim 38, the present combination of Hogt and Salonen teaches wherein the catalyst is a mineral acid (para 0028 of Salonen).  
56.	Regarding claim 39, the present combination of Hogt and Salonen teaches wherein the mineral acid is sulfuric acid (para 0028 of Salonen). 

Conclusion
57.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714  
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714